 Case 1:19-cr-00444-ILG Document 12 Filed 10/18/19 Page 1 of 1 PageID #: 24
 Case l:19-cr-00444-ILG Document 11-1 Filed 10/18/19 Page 1 of 1 PagelD #: 23



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                              -X


 UNITED STATES OF AMERICA
                                                             PROTECTIVE ORDER
        - against -
                                                             Docket No. 19-CR-444(ILG^
 BENJAMIN BIFALCO,

                         Defendant.


                                              -X


              Upon the October 18, 2019 application of RICHARD P. DONOGHUE,United

States Attorney for the Eastern District of New York, by Assistant United States Attorneys

Elizabeth Geddes and Megan Farrell,

              IT IS HEREBY ORDERED that all materials related to the wiretaps sought

and obtained by the United States Attorney's Office for the Eastern District of New York in

2018 and 2019, including but not limited to recordings of intercepted calls, draft transcripts

ofsuch recordings, orders, applications, affidavits and line sheets, that are made available to

the defendant in the above-captioned case (collectively, the "Protected Material"), may not

be disclosed beyond the defendant, his attorney, and his attorneys' legal staff.

Dated: Brooklyn,        York
        October Jk ,2019

                                                   The Honora^e I. Leo Glasser
                                                   United States District Judge
                                                   Eastern District of New York
